DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The abstract of the disclosure is objected to because of exceeding 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 6 is objected to because of the following informalities:  
In Claim 6 line 10, “configured to an output current” should read “configured to detect an output current”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “when power consumed” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed power consumed prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “when a power consumed”.
Claim 1 recites the limitation “does not reach first power” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed first power prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “does not reach a first power”.
Regarding claims 2-5, claims 2-5 are rejected as containing the same lack of antecedent basis issues as above in claim 1, from which these claims depend. 
Claim 14 recites the limitation “when the power consumed” in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Applicant has not claimed power consumed prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. Examiner believes that this language should read “when a power consumed”.
Regarding claims 15-17, claims 15-17 are rejected as containing the same lack of antecedent basis issues as above in claim 14, from which these claims depend. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160115632-A1) in view of Je et al. (US-20170302208-A1).
Regarding claims 6 and 9, Jung et al. teaches a laundry treatment machine (washing machine 1, see Fig. 1), comprising: a washing tub (inner tub 12, see Fig. 2); a washing tub motor (motor of driving device 190) configured to rotate the washing tub (see 
Jung et al. does not explicitly disclose (a) a converter configured to output DC power; an inverter configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor; and that the controller is configured to (b) determine whether drainage is completed based on a water level frequency from the water level sensor and that (c) the output current detector comprises a resistance element connected between the motor or the inverter and a grounding terminal.

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the converter and the inverter of Je et al. into the motor driver (130) of Jung et al. with the benefit of being able to convert a commercial AC power source into DC power (see [0058]) and drive the drain pump motor in a sensorless manner (see [0053], Je et al.) and incorporate the water level frequency calculation of Je et al. into the programming of the controller of Jung et al. so that the controller can be configured to determine whether drainage is completed based on a water level frequency from the water level sensor and with a benefit of using the water level frequency to determine dry laundry/wet laundry and to calculate the amount of wet laundry (see [0181], Je et al.) and incorporate the resistance element of Je et al. into the output current 
Regarding claims 7 and 8, the combination of Jung et al. and Je et al. teaches the laundry treatment machine of claim 6, wherein the combined controller can be further configured to: when the water level frequency from the water level sensor is equal to or greater than a first frequency (i.e. water level is equal to or less than first water level) (see [0009], [0059], [0064], [0066]) and a level of the output current is equal to or less than a first level (Step S380,S390 Jung et al., see [0084], [0085]) or when the output current is decreased (Step S380,S390 Jung et al., see [0084], [0085]) while the water level frequency from the water level sensor is increased (i.e. water level decreased) (see [0009], [0059], [0064], [0066]), determine the drainage as being completed (step S400, see [0086]) and output the drainage completion message (via output unit 160, Jung et al.)
Claims 1-5, 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US-20160115632-A1) in view of Je et al. (US-20170302208-A1) and Ruhl et al. (US-20030056300-A1). 
Regarding claims 1 and 14, Jung et al. teaches a laundry treatment machine (washing machine 1, see Fig. 1), comprising: a washing tub (inner tub 12, see Fig. 2); a washing tub motor (motor of driving device 190) configured to rotate the washing tub (see [0040]); a water level sensor (water level sensor 156, see Fig. 2-3, [0031], [0041]) configured to sense a water level of the washing tub (see [0031]); a drain pump (pump 
Jung et al. does not explicitly disclose a converter configured to output DC power; an inverter configured to convert the DC power from the converter into AC power by a switching operation and output the converted AC power to the motor; and the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage completion message and (b) when the power consumed by the motor during the drainage operation is reduced while a water level frequency detected by the water level sensor is increased, determine the drainage as being completed and perform control to output the drainage completion message.
In the analogous art of drain pump driving apparatus in laundry treatment machines, Je et al. teaches a laundry treatment machine (referred to as  laundry treatment machine 100, see Figure 1) with a drain pump (drain pump 141), a motor (motor 630) configured to operate the drain pump (see [0043]); and a drain pump driving apparatus (620, see Fig. 3) with a converter (converter 410, [0054]) configured to output DC power (see [0058]); an inverter (inverter 420, see Fig. 4) configured to convert the DC power 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the converter and the inverter of Je et al. into the motor driver (130) of Jung et al. with the benefit of being able to convert a commercial AC power source into DC power (see [0058]) and drive the drain pump motor in a sensorless manner (see [0053], Je et al.) and incorporate the water level frequency calculation of Je et al. into the programming of the controller of Jung et al. so that the controller can be configured to determine whether drainage is completed based on a water level frequency from the water level sensor and with a benefit of using the water level frequency to determine dry laundry/wet laundry and to calculate the amount of wet laundry (see [0181], Je et al.)
The combination of Jung et al. and Je et al. does not explicitly disclose the controller configured to (a) when power consumed by the motor during a drainage operation does not reach first power, perform control to increase a speed of the motor or the power consumed by the motor, and when the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and then falls from the first range, output a drainage completion message and (b) when the power consumed by the motor during the drainage operation is reduced while a water level frequency detected by the water level sensor is 
In the analogous art of pump cycling control system for a washing machines, Ruhl et al. teaches a laundry treatment machine (washing machine 2, see Fig. 1) with a rotating tub (inner tub 12, see Fig. 2), a drain pump (pump 30, see Fig. 1) and a central processing unit (CPU 177) incorporating a control for drain pump (pump control circuit 179) used to regulate the operation of pump (pump cycling control parameters include water level, pump power and /or drive motor torque, see Fig. 1, [0026], Abstract). Ruhl et al. specifically teaches that when a constant predetermined tub speed is reached, the drain pump is activated (the pump control circuit 179 starts to cycle pump 30 initiating drainage operation) indicating when power consumed by the motor during a drainage operation does not reach first power, a pump control is performed to increase the power consumed by the motor,  the drain pump operates at first power as long as tub speed remains at constant speed (see [0026]) indicating the power consumed by the motor during the drainage operation reaches the first power and remains within a first range corresponding to the first power and when the tub speed drops during final extraction/spin phase of washing machine, because tub water level drops (see [0026]), power to pump also drops (when the water level diminishes, the flow in pump 30 will be a combination of air and water, the power required to pump this combination would be significantly lower than just water, see [0027]) indicating the power consumed by the motor falling from the first range, thus the overall operation sequence disclosing a power of drain pump vs speed of tub dependency. Ruhl et al. further teaches that the controller is configured to: when the power consumed by the motor during the drainage operation is reduced (i.e. during 
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the pump control circuit of Ruhl et al. into the motor controller of Jung et al. and Je et al. so that (a) when power consumed by the motor during a drainage operation does not reach first power, a pump control can be performed to increase the power consumed by the motor (using power-speed of tub correlation of Ruhl et al.) and when the power consumed by the motor during the drainage operation reaches the first power it remains within a first range corresponding to the first power and then falls from the first range (see [0026-0027], Ruhl et al.) and (b) when the power consumed by the motor during the drainage operation is reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops) while a water level/ water level frequency detected by the water level sensor is decreased/increased respectively (water level frequency calculation taught by Je et al., see [0180]), it is determine the drainage as being completed  (see [0026]-[0027], Ruhl et al.) and in the end output a drainage completion message (via output unit 160, Jung et al.).
Regarding claims 2, 10 and 15, the combination of Jung et al., Je et al. and Ruhl et al. teaches the laundry treatment machine where in the controller is configured to: perform power control so that the power consumed by the drain pump motor during the drainage operation is within the first range (corresponding to constant first power that in 
Regarding claims 3, 4, 11, 12 and 16, the combination of Jung et al., Je et al. and Ruhl et al. teaches the laundry treatment machine where in the controller is further configured to: when the power consumed by the motor during the drainage operation is out of the first range/reduced (i.e. during drainage when tub water level drops, tub speed drops, power to pump drops making it go out of range) while a water level detected by the water level sensor is decreased i.e. water level frequency (calculation taught by Je et al.) detected is increased (water level frequency is inversely proportional to the water level in the tub, see [0180], Je et al.), it is determined that  the drainage as being completed (see [0026]-[0027], Ruhl et al.) and drainage completion message is delivered as an output (via output unit 160, Jung et al.).  
Regarding claim 5, 13 and 17, the combination of Jung et al., Je et al. and Ruhl et al. teaches the laundry treatment machine further comprising an output current detector (current sensor 152) configured to detect an output current flowing in the motor (motor 140, see claim 1, Jung et al.) and that the controller is configured to calculate power consumption of the motor (using a power calculator) based on the output current (see Claim 11, Je et al.)  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711